Citation Nr: 1028902	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for psychoneurosis.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to November 
1945.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that increased the rating for 
psychoneurosis to 50 percent, effective January 14, 2008 (date of 
claim for increase).  The Veteran appealed for an even higher 
rating.

In a September 2009 decision, the Board denied the Veteran's 
claim.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2010 order, the 
Court granted a joint motion for remand filed by the parties and 
vacated the Board's decision and remanded the appeal to the Board 
for readjudication consistent with the motion.

In July 2010, the Veteran submitted additional evidence with a 
waiver of RO review.  The Board accepts this additional evidence 
for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

As regards the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability, the record reasonably raises a question of 
whether the Veteran is unemployable due his service-connected 
psychiatric disability.  Therefore, a claim for a TDIU has been 
listed on the title page.  See Rice v. Shinseki, App. 447 (2009).  
[In July 2010, the Veteran filed a claim for a TDIU.]

The issues of entitlement to service connection for 
irritable bowel syndrome, prostate cancer, and shingles, 
all as secondary to the service-connected psychiatric 
disability, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The Board also notes that the Veteran submitted a buddy statement 
detailing their time in service, including an injury the Veteran 
sustained when his jeep hit a landmine.  As this does not relate 
to the issues on appeal, it is unclear for what purpose it has 
been submitted.  If the Veteran intends to pursue a claim related 
to that incident, he is instructed to file a claim with the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's 
psychiatric disability has been manifested by occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
or manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 70 percent disability rating, but no higher, for 
generalized anxiety disorder/panic disorder are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-56 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim in the 
May 2008 rating decision, he was provided notice of the VCAA in 
February 2008.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for an 
increased rating, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  The letter also provided notice 
pertaining to the downstream effective date element of his claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

All relevant evidence necessary for an equitable resolution of 
the issue herein decided has been identified and obtained, to the 
extent possible.  The evidence of record includes VA medical 
records, VA examination reports, private medical records, and 
statements from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran filed a claim for an increased rating for his 
psychiatric disability on January 14, 2008.

The Veteran's psychiatric disability, initially diagnosed as 
psychoneurosis and now as generalized anxiety disorder/panic 
disorder, has been rated as 50 percent under Diagnostic Code 
9400, 38 C.F.R. § 4.130 (2009).  The Board notes that, while the 
diagnosis associated with the Veteran's disability has varied in 
the record, except for eating disorders, ratings for all mental 
disorders are based on the same symptoms.  Therefore, a change in 
diagnosis from psychoneurosis to generalized anxiety 
disorder/panic disorder will not affect the ultimate evaluation.

The following evaluations are available under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130:

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).

After review, the Board finds that a 70 percent disability rating 
for the Veteran's psychiatric disability is warranted.

In April 2007, the Veteran complained of depression, sleep 
problems, and constant worrying.  Examination found that he was 
alert and oriented times three; anxious but without panic 
attacks; and not psychotic or a danger to himself or others.  The 
diagnosis was of generalized anxiety disorder.  

In November 2007, the Veteran complained of anxiety but no panic 
attacks, inability to sleep well, and dreams of the past.  
Examination found that he felt sad at times, but he was occupied 
most of the time because of his large family.  He gardened in the 
summer and worried about the winter.  He was not psychotic or a 
danger to himself or others.  Diagnoses included generalized 
anxiety disorder and panic disorder.  

In March 2008, the Veteran underwent a VA examination.  He 
complained of tension, nervousness, constant worrying, trouble 
sleeping, and social avoidance.  Examination found that he was 
appropriately dressed and adequately groomed; alert and oriented 
in all spheres; very pleasant; and had a stable affect, which was 
slightly decreased in range and intensity secondary to his 
continued concerns.  He shuffled in his chair, tapped his foot, 
and occasionally spoke in a quivering voice.  Thought processes 
were logical, goal-directed, and appropriate in speed.  Thought 
content was free of any evidence of delusions, hallucinations, 
impulse control difficulty, suicidal or homicidal ideations, and 
obsessive-compulsive tendencies other than the thoughts that 
reoccur in individuals with generalized anxiety disorder.  He 
denied daytime flashbacks or other symptoms that would suggest 
that posttraumatic stress disorder (PTSD) was a more accurate 
diagnosis.  As he has been retired for 20 years, the examiner did 
not comment on occupational impairment.  The examiner noted that 
the Veteran's irritable bowel syndrome had worsened and was 
increasing his anxiety.  Specifically, the examiner found that, 
due to the increase in those symptoms and the Veteran's increased 
anxiety concerning them, he had begun to avoid even interacting 
with family and friends.  The examiner assigned the Veteran a GAF 
score of 45.  

In his September 2008 notice of disagreement (NOD), prepared by 
his stepdaughter, the Veteran complained of anxiety attacks, 
stress, disorderly conduct caused by stress, insomnia, nervous 
shaking of the hands and legs, depression, an incident of 
hyperstartle response related to fireworks, unprovoked 
irritability, and violent speech.  The NOD also contains 
references to additional disorders, such as irritable bowel 
syndrome, which he feels were caused by his psychiatric disorder.  
Additionally, the NOD states that he is unable to leave his home 
some days due to concerns about his irritable bowel syndrome.

In October 2008, the Veteran was alert, oriented times three, and 
pleasant with appropriate affect and mood.  The diagnosis was of 
panic disorder, stable on medication.  The Veteran also had a 
positive PTSD screening but his suicide risk assessment was 
negative and the nurse practitioner determined that he did not 
require a follow up with the behavioral health department.

In February 2009, the Veteran reported depression and anxiety 
related to his physical health with increased anxiety related to 
his wife's temper.  Examination found that he was oriented times 
three and anxious but able to discuss his problems in an 
organized and goal-directed manner.  He discussed family issues 
which made him anxious.  He was not psychotic or a danger to 
himself or others.  Diagnoses included generalized anxiety 
disorder and panic disorder.  The plan was to continue current 
medications.

In a March 2009 statement accompanying his VA Form 9, the Veteran 
stated that he felt his condition had worsened and is continuing 
to worsen.  He reported having impaired impulse control in 
personal relationships, noting that what should be a minor 
skirmish escalates into a violent verbal exchange due to 
irritability.  He also noted increased difficulty in dealing with 
stressful situations in many areas of his life.

A June 2010 private report of vocational assessment reflects that 
the Veteran has been unable to secure or follow substantially 
gainful employment since at least March 2008, the date of the 
most recent VA examination report, based in large part on the GAF 
score of 45 assigned by the VA examiner.

Initially, the Board notes that both the VA examiner and the 
Veteran have attributed his increased social avoidance to an 
increase in his irritable bowel syndrome, not his psychiatric 
disability.  However, neither the examiner nor the Veteran 
distinguished the level of social avoidance attributable to the 
service-connected psychiatric disability from that of the 
nonservice-connected irritable bowel syndrome.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  Thus, all of the Veteran's social 
avoidance symptoms will be attributed to his service-connected 
psychiatric disability.

Given the above, the Board finds that the evidence is in relative 
equipoise as to whether the Veteran's psychiatric disability has 
been manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks or manifested by 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood.

On one hand, his psychiatric disability has been manifested by 
depressed mood, anxiety, and chronic sleep impairment, symptoms 
reflective of a 30 percent rating.  

On the other hand, his disability has been manifested by near-
continuous panic affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; and 
difficulty in adapting to stressful circumstances, symptoms 
reflective of a 70 percent rating.  In this regard, the Board 
finds that his anxiety and constant worrying effectively amount 
to near-continuous panic, as indicated by his diagnosis of panic 
disorder.

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that, since the January 14, 2008 date of claim for 
increase, his psychiatric disability has been manifested by 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood, warranting a 70 percent rating.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Hart, 21 Vet. App. 505.

A higher rating is not warranted as his disability has not been 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; or memory loss for names 
of close relatives, own occupation or own name.  

The Board notes that the VA examiner assigned a GAF score of 45, 
which indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  DSM-IV.  However, the Board 
notes that the examiner assigned the score based solely on the 
Veteran's level of social impairment.  The examiner stated that 
he cannot comment on any type of occupational impairment as the 
Veteran has been unemployed since 1988.  Thus, as the Veteran's 
level of occupational impairment is not reflected in the GAF 
score, it is of limited probative value.  Here, the Board 
observes that, although VA will consider the extent of social 
impairment, VA shall not assign an evaluation solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b) (2009).  

The Board also notes the June 2010 private vocational assessment 
report indicating that the Veteran has been unable to secure or 
follow substantially gainful employment since at least March 
2008, the date of the most recent VA examination report.  The 
Board reiterates that this assessment was based in large part on 
the GAF score of 45 assigned by the VA examiner.  Here, the Board 
points out that the score has been found to be a reflection only 
of the Veteran's level of social impairment, not of his 
occupational impairment.  Thus, the vocational assessment is of 
reduced probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

The schedular evaluation for the Veteran's psychiatric disability 
is not inadequate.  The symptoms described above, including near-
continuous panic affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; and 
difficulty in adapting to stressful circumstances, are 
specifically noted in the rating criteria.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for his disability are therefore adequate.  
Referral for extra-schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra-schedular 
consideration is moot.  See Thun, 22 Vet. App. at 115.


ORDER

A 70 percent disability rating for generalized anxiety 
disorder/panic disorder is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

As noted in the introduction, the Board finds that the record 
reasonably raises a claim for a TDIU, as part and parcel of the 
current appeal.  However, the Veteran has received no 
notification of the evidence needed to substantiate this claim, 
nor has it been adjudicated by the RO.  Further, given the 
Board's conclusion that a 70 percent disability rating is 
warranted for the Veteran's psychiatric disability, he now meets 
the scheduler criteria for a TDIU under 38 C.F.R. § 4.16 (2009).

The record reflects that the Veteran may be unable to work due to 
his psychiatric disability.  In addition to his psychiatric 
disability, service connection is also in effect for abrasions of 
the right chest and malaria.  As there is no competent medical 
opinion on the impact of his service-connected disabilities on 
employment, the RO should schedule him for a VA examination to 
determine whether his service-connected conditions, either alone 
or in the aggregate, render him unable to secure or follow a 
substantially gainful occupation.

Lastly, to ensure due process, the RO should send the Veteran a 
letter notifying him of the information and evidence needed to 
substantiate a claim for a TDIU.  The RO should assist the 
Veteran in obtaining any additional evidence identified following 
the current procedures set forth in 38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim.  The letter should specifically 
advise the Veteran of the information and 
evidence needed to substantiate a claim for a 
TDIU.  

2.  The RO should assist the Veteran in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.

3.  The RO should then schedule the Veteran 
for a VA examination by an examiner with 
appropriate expertise for the purpose of 
determining the impact of the Veteran's 
service-connected conditions (generalized 
anxiety disorder/panic disorder, abrasions on 
the right chest, and malaria) on his ability 
to work.  The Veteran's claims file should be 
made available to the examiner prior to the 
examination and the entire claims file should 
be reviewed in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.

The examiner is asked to comment on the 
Veteran's impairment due to the symptoms and 
manifestations associated with each of the 
service-connected conditions (as listed 
above).  In doing so, the examiner should 
provide an opinion on whether the service 
connected conditions, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
All findings and conclusions should be set 
forth in a legible report.

4.  Thereafter, the RO should adjudicate the 
claim for a TDIU.  If the benefit sought on 
appeal is denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


